UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4825



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK ANTHONY JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(CR-05-83)


Submitted:   August 18, 2006            Decided:   September 18, 2006


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph J. Watson, JOE WATSON, LLC, Greenville, South Carolina, for
Appellant. Reginald I. Lloyd, United States Attorney, Alfred W.
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, Thomas E. Booth, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mark Anthony Jones pled guilty to possession with intent

to distribute five grams or more of cocaine base and 500 grams or

more of cocaine, 21 U.S.C. § 841(a)(1) (2000), and use of a firearm

during and in relation to a drug trafficking crime, 18 U.S.C.

§ 924(c)(1) (2000).      He was sentenced to concurrent 240-month

prison terms.   Jones appeals, raising one issue.   We affirm.

           A state magistrate issued search warrants for Jones’ home

and pickup truck.     The searches yielded incriminating evidence,

including drugs, cash, and drug paraphernalia.      Jones moved to

suppress the seized items.   The district court denied the motion,

finding that there was probable cause to issue the warrants and

that, in any event, the good faith exception to the warrant

requirement, see United States v. Leon, 468 U.S. 897 (1984),

applied.   After his motion was denied, Jones entered his guilty

plea, reserving the right to contest the denial of the suppression

motion on appeal.   We review the factual findings underlying the

denial of a motion to suppress for clear error.        The district

court’s legal determinations are reviewed de novo.       Ornelas v.

United States, 517 U.S. 690, 699 (1996).

           In Leon, the Court held that “reliable physical evidence

seized by officers reasonably relying on a warrant issued by a

detached and neutral magistrate . . . should be admissible in the

prosecution’s case in chief,” even if the warrant is ultimately


                               - 2 -
found to be defective.           United States v. Leon, 468 U.S. at 913.

There are four circumstances in which an officer’s reliance on a

search    warrant   would       not    qualify     as    objectively     reasonable,

including when the magistrate “was misled by information in an

affidavit that the affiant knew was false or would have known was

false except for reckless disregard of the truth.”                      Id. at 923.

With regard to this circumstance, courts have found that the error

or omission in the material presented to a magistrate must be

significant to the finding of probable cause in order for the good

faith exception not to apply.             See United States v. Hammond, 351

F.3d 765, 774 (6th Cir. 2003); United States v. Cazpozzi, 347 F.3d

327, 332 (1st Cir. 2003); United States v. Tuter, 240 F.3d 1292,

1299 (10th Cir. 2001).

            Jones contends both that probable cause to issue the

warrant    was   lacking    and       that   the    good    faith      exception     was

inapplicable     because    of    omissions        and   errors   of    fact   in    the

affidavit   presented      to    the    magistrate.         Where,      as   here,    an

appellant challenges both the probable cause determination and

application of the good faith exception, we may proceed directly to

the question of good faith.            See United States v. Perez, 393 F.3d

457, 460 (4th Cir. 2004).

            We conclude that the good faith exception was properly

applied.    The mistakes and omissions about which Jones complains

were minor and had no bearing on the decision to issue the search


                                        - 3 -
warrants.   Together, the affidavit and the affiant’s statements to

the magistrate in support of the warrants correctly stated that

officers responded to a call about a burglary at Jones’ home, where

they found blood and damage to windows and a door.            In plain view

in Jones’ truck, officers saw a firearm. Jones had previously been

convicted of drug offenses and was not supposed to possess a gun.

The    circumstances   closely     resembled   recent     drug-related   home

invasions that were under investigation by the affiant and others

in the Sheriff’s Department.         Finally, an unidentified       man had

just died of a gunshot wound at a local hospital.               The man was

wearing gloves, and it appeared to the affiant that he might have

been shot at Jones’ home.

            Jones complains that the affiant erroneously stated that

the truck was hidden and that the gun was secreted within the

truck.   He also protests that the affiant did not disclose that no

drugs or drug paraphernalia were in plain view in the home or

truck, Jones asked a neighbor to call 911, and officers who patted

him down found no drugs.     Given the totality of the circumstances,

these errors and omissions had no bearing on the decision to issue

the warrants.

            Because    the   district    court    correctly     denied    the

suppression motion on the basis of the good faith exception to the

warrant requirement, we affirm the convictions.            We dispense with

oral    argument   because   the    facts   and   legal    contentions   are


                                    - 4 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -